The Attorney           General of Texas
                                                 Sept:ember9. 1986
JIM MATTOX
Attorney General


Supreme Court Building         Honorable Chester V. Hines            Opinion No. JM-540
P. 0. 80x 12548                County Attorney
Austin. TX. 79711.2548         Houston County Courthouse             Re: Whether a county hospital dis-
512,47&2501
                               Crockett, Texas 75835                 trict is liable for emergency health
Telex 910(874-1367
Telecopier  512/4750256
                                                                     care administered in a hospital in
                                                                     another county to an indigent resi-
                                                                     dent of the hospital district
714 Jackson. Suite 700
Dallas, TX. 75202-
                               Dear Mr. Hines:
2141742-8944

                                    You inquire wlwther a hospital district is liable for emergency
4824 Alberta Ave., Suite 160   health care admin::stered to an indigent resident. of the hospital
El Paso, TX. 79905-2793        district in a cornty public hospital of another county       prior to
91515353484                    September 1, 1986. Section 15(a) of the Indigent Health Care and
r‘                             Treatment Act, codified as article 4438f. V.T.C.S., provides, among
   I Texas. Suite 700
                               other things, that health care assistance provided before September 1,
Houston, TX. 770023111         1986, is governed 1,~’the law in effect at the time the assistance was
713,2235&M                     provided.

                                    You advise us that an indigent resident of Nacogdoches County
606 Broadway, Suite 312
Lubbock, TX. 79401-3479
                               required emergency medical treatment which was supplied by a county
00617476239                    public hospital o:i another county that does not have a hospital
                               district. It is our opinion that the Nacogdoches County Hospital
                               District is liable for such medical treatment.
4309 N. Tenth. Suite B
McAllen. TX. 78501.1585
512/682-4547
                                    The Nacogdochw County Hospital District, composed of the entire
                               county, was created by chapter 431, 60th      Legislature, 1967, in
                               accordance with tha!provisions of article IX, section 9 of the Texas
 200 Main Plaza, Suite 400     constitution. Article IX, section 9 provides, in part, that a
 San Antonio. TX. 782C52797
                               hospital district c,reatedthereunder
 51Z2254191

                                         shall assume full responsibility for providing
 An Equal OpportunityI                   medical  and   hospital care   for  its  needy
 Affirmative Action EmplOyer             inhabitartts.. . .

                               Chapter 431, section 19 of the 60th Legislature states that the
                               Nacogdoches County Hospital District

                                         shall aswme full responsibility for the operation
                                         of all hospital facilities for the furnishing of
f-




                                                          p. 2488
Honorable Chester V. Hines -.Page 2   (m-540)




         medical  and   hospital      care   for   its   needy
         inhabitants. . .

The language of chapter 431, section 19 does not does not reduce the
responsibility of the hospital district for the care of its needy
inhabitants that is mandated by article IX, section 9, of the
constitution.

     Prior opinions of t:his office have dealt with similar
responsibility of hospital districts. Attorney General Opinion M-171
(1967) held that a hospital district, created pursuant to section 9 of
article IX of the Texas Cons~titution,has the full responsibility for
providing medical and hospital care for indigent residents of the
district and that, when the hospital district cannot adequately
discharge its responsibility to an indigent inhabitant because of a
lack of sufficient hospital :Eacilities,it may send the indigent to a
hospital outside the district and pay for such out-of-district
expenses. Attorney GeneraIl Opinion M-870 (1971) advised that the
hospital district of the residence of an indigent prisoner is liable
for the medical bills incurred in his treatment, notwithstanding the
fact that the treatment was administered in a hospital outside the
boundaries of the hospital district. Attorney General Opinion H-703
(1975), citing Attorney Gewral Opinion M-870, reiterated the opinion
that where a prisoner is an indigent resident of a hospital district,
the hospital district of his residence was            constitutionally
responsible for his care anmiwas liable therefore. See also Attorney
General Opinion JM-487 (1981j:l(following opinions M-171. M-870, H-703
and concluding that hospital districts of the residence of indigent
prisoners are liable for thc:Lrmedical bills regardless of the county
in which treatment was received). Cf. Attorney General Opinion JM-257
(1984) (citing prior opinions in~oting        that in fulfilling its
constitutional duty to aswme full responsibility for medical and
hospital care for its needy inhabitants, a hospital district has
authority to pay the medixl expense incurred in sending a needy
inhabitant to a medical facility outside the district because of lack
of .facility); Attorney General Opinion M-1154 (1972) (citing prior
opinions upholding right of hospital district to pay private hospital
for care rendered to needy and indigent persons of the district where
it was not practical to tre,%l:
                              such persons in the hospital district's
own facilities).

     Hence, it is our opinion that   the Nacogdoches County Hospital
District is liable for the aemergency health care administered to an
indigent resident of that district in a county public hospital of
another county.




                           p. 2489
     Honorable Chester V. Hines -.Page 3     (JM-540)




                                   SUMMARY

                  A hospital district created under article IX,
               section 9 of the ?:t:xas
                                      Constitution, is liable for
               emergency health care administered prior to
               September 1, 1986, to an indigent resident of the
               hospital district in a county hospital of another
               county.




                                               JIM     MATTOX
                                               Attorney General of Texas

     JACK HIGHTOWER
     First Assistant Attorney General

     MARY KELLER
     Executive Assistant Attorne:rGeneral

     RICK GILPIN
     Chairman, Opinion Committee

     Prepared by Nancy Sutton
     Assistant Attorney General




,-




                                    p. 2490